Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158910                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  FREDERICK R. WHEELER and MARILYN                                                                    Richard H. Bernstein
  WHEELER,                                                                                            Elizabeth T. Clement
           Plaintiffs-Appellees,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158910
                                                                   COA: 338704
                                                                   Wayne CC: 15-009025-NZ
  CITY OF LIVONIA,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 27, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
           t1218
                                                                              Clerk